Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20140254670 A1-Kwon et al (Hereinafter referred to as “Kwon”) does not disclose, with respect to claim 1, based on one or more coding parameters and a target bit rate, determining, for each of the two or more prediction units, a coding mode that minimizes distortion in an encoded bitstream associated with the coding unit as claimed.  Rather, Kwon discloses a method (Fig 4) comprising: receiving video data comprising a plurality of frames ([0034], receiving video frame; [0056], receiving frame;[0140], video sequence contains multiple frames); partitioning each frame of the plurality of frames into a plurality of coding units ([0035], wherein frame is partitioned into a LCU, then a CU; [0057], wherein dividing into plurality of CU); partitioning a coding unit of the plurality of coding units into two or more prediction units ([0035], wherein CUs can be additionally partitioned into Pus; [0044], wherein CU may constitute at least one prediction unit; [0045], wherein the PU may correspond to a partition of a CU); determining, based on one or more coding parameters and a target bit rate, a coding mode for each of the two or more prediction units to minimize distortion in an encoded bitstream associated with the coding unit ([0128], mode to determine coding modes, intra or inter prediction based coding cost. The coding cost relates to the rate distortion optimization which includes coding parameters and bitrates as shown in the formula for rate distortion in [0067]); determining, based on the determined coding mode for each of the two or more 
The same reasoning applies to claims 18 and 20 mutatis mutandis.  Accordingly, claims 1-3, 5, 9-13, 17-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487